Mr. Justice Phillips delivered the opinion of the court: By its finding of facts the Appellate Court found that the agent of the bank who made demand on appellees for the cattle in question knew at the time he made the demand that appellees had sold and accounted with Hudson for the proceeds of the sale of the cattle, and that the agent of the bank made no inquiry of appellees, or any of them, as to the vendee of the cattle, or who had control of them, or as to where they were, and that the demand was made solely for the purpose of holding appellees liable for them. Concurring, as we do, with the Appellate Court, its judgment must be affirmed, as, under the demand and the facts surrounding it, as especially found by the Appellate Court, and under the facts appearing in this record, there is no evidence of a wrongful conversion by appellees. The judgement of the Appellate Court for the First District is affirmed. Judgment affirmed.